DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,231,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims [cited as line numbers in the parentheses] as follows:
As per claim 1:
The patent claim 1 teaches a system for processing a set of primary data objects and a set of residual data objects [lines 1-2] , the system comprising: a processor [line 3] ; a memory coupled with the processor [line 4]; first logic stored in the memory and executable by the processor to cause the processor to obtain the set of primary data objects and the set of residual data objects, each residual data object of the set of residual data objects being associated with, and representative of rounding that led to, a respective primary data object of the set of primary data objects [lines 5-11]; second logic stored in the memory and executable by the processor to cause the processor to evaluate each residual data object of the set of residual data objects in connection with a number of data integrity rules [lines 12-16; in order for the system to evaluate whether the removal of a  residual data object to breach the data integrity rule, the system must evaluates residual object in connection with at least one data integrity rule]; third logic stored in the memory and executable by the processor to cause the processor to, for each residual data object of the set of residual data objects for which the removal breaches at least one of the data integrity rules, implement an optimization to attempt to identify at least one adjustment to the set of primary data objects, the set of residual data objects, or both the set of primary data objects and the set of residual data objects, that allows the residual data object to be removed without breaching any of the data integrity rules [lines 17-26]; fourth logic stored in the memory and executable by the processor to cause the processor to remove each residual data object of the set of residual data objects for which the at least one adjustment is identified, and to store the at least one adjustment in a memory [lines 27-34].
Clearly, the claimed system in the instant claim 1 is an obvious variation form that of the patent claim 1.  As mentioned above, in order for the system to evaluate whether the removal of a residual data object to breach the data integrity rule, the system must evaluate residual object in connection with at least one data integrity rule.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to come up with the instant claim 1 system if the patent claim 1 was available for use as a guideline.
For claims 2-20: 
Similarly to claim 1, the claimed limitations in the instant claims 2-20 can also be founded in the patent claims 2-28.
Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record when a terminal disclaimer is file to obviate the above-mentioned obvious-type double patenting rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eike et al., US 2020/0293523, teaches determination whether data object removal meet criteria or rules [see para. 0048].
Rogynsky et al., US 2020/0280565, teaches data hygiene policy including rule in which record objects of entities may be removed [see para. 0257].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137